|N THE UN|TED STATES D|STR|CT COURT
FOR THE D|STR|CT OF COLORADO

Civil Aotion No. 17-cv-03145-Cl\/lA-NRN
l\/lARlA BLEA,

Plaintiff,

v.

C|TY AND COUNTY OF DENVER DEPARTI\/lENT OF HUl\/lAN SERV|CES,
BR|AN YAUK,

TONl BELLUCC|,

GARY CRA|N,

LORI NOBLE,

JUNE l\/lORE|N, and

PAUL CAVENDER,

Defendants.

 

REcoMMENDATioN oN
DEFENDANTs’ lvloTioN To Dismiss PuRsuANT RuLE 12(b)(1) and 12(b)(6)
(Dkt. #37)

 

Reid Neureiter
United States Magistrate Judge

This is a discrimination case brought by l\/laria Blea against the City and County
of Denver Department of Human Servioes (the “DDHS”) and a number of individual
employees of that Department (oo|lective|y “Defendants”). The matter is before the
Court on Defendants’ l\/|otion to Dismiss (Dkt. #37), filed July 27, 2018, Which was
referred by Judge Argue|lo for recommendation on August 15, 2018. (Dkt. #40.)

The Procedural Background

Plaintiff l\/|aria Blea filed her oomplaint, Without the assistance of counsel, on

Deoember 27, 2017. (Dkt. #1) The next day, l\/lagistrate Judge Gallagher issued an

 

order directing l\/ls. Blea to cure the deficiency of the complaint not being in the proper
form. (Dkt. #3) On January 25, 2018, l\/ls. Blea, still proceeding pro se, amended her
complaint (Dkt. #7). The Amended Complaint is the operative pleading in the case.

On July 27, 2018, Defendants moved to dismiss on governmental immunity and
other grounds (Dkt. #37.) On September 17, 2018, Defendants moved to stay all
discovery as well as any Rule 26 disclosures (Dkt. #42.) The stay was granted on
September 18, 2018. (Dkt. #46.)

On November 16, 2018, the Court heard extensive argument on Defendants’
l\/lotion to Dismiss. Plaintiff was present and presented argument on her own behalf.

The P|aintiff’s Allegations

l\/|s. Blea was an employee in the Department of Human Services of the City and
County of Denver. Her position was Accounting Tech 1. Although not detailed explicitly
in her Amended Complaint, at oral argument, l\/|s. Blea explained that her disability is a
diagnoses of multiple chemical sensitivities, meaning that she is allergic to perfumes,
lotions, and fragrances. As an accommodation, she was given an office, which allowed
her to work without being regularly exposed to any fragrances or |otions that her co-
workers may have worn. When l\/ls. Blea attended meetings, she had to wear
sunglasses, a mask, and gloves. When regular office events took place, l\/ls. Blea felt
ostracized because she could not participate. She felt uncomfortable wearing her mask
around her co-workers in such situations.

l\/ls. Blea says she was repeatedly asked by her supervisor, Defendant Brian
Yauk, what her medical condition was, which l\/ls. Blea felt was a violation of her

medical privacy. l\/ls. Blea says that she was discriminated against due to her disability

 

because she was not allowed to make up time when others were permitted make up
time. l\/|s. Blea further alleges that in a September 2015 meeting with a Human
Resources Representative, l\/lr. Yauk slammed his fist on the table, yelled at l\/ls. Blea,
and called her a liar. He then “shook his closed fist” and allegedly came within inches of
hitting l\/|s. Bleal ln this meeting, l\/lr. Yauk allegedly said that “he could not tell if l\/ls.
Blea was laughing or smirking” because she was wearing the sunglasses and mask that
her disability required.

l\/|s. Blea recounts a general pattern of unfair and unequal treatment in the
assignment of work, the grant of leave, and other practices. For example, after l\/ls. Blea
was out on leave, and upon returning to work, she alleges that her “fi|es and e-mails
had been deleted from her computer,” but “no one knew what happened.” As l\/ls. Blea
says in her Amended Complaint, she “was targeted, singled out, and retaliated against
on several other occasions. Each time she brought up something, it was turned around
and used against her.” l\/ls. Blea says she was “treated differently once she received her
Americans with Disabi|ity Act (“ADA”) accommodation.” The mistreatment included
assignment of additional work, lack of communication, exclusion from parties, and unfair
treatment in the distribution of work. l\/ls. Blea says she was informed by an attendee at
her ADA accommodation meeting that Defendant June Allen stated, “Do what you need
to do to get rid of her [l\/ls. Blea].”

Overall, l\/ls. Blea alleges that a hostile and discriminatory work environment was
created based on her disability that was so severe that it caused lV|s. Blea to no longer

feel safe in the work environment l\/|s. Blea developed PTSD, making her unable to

 

return to work, which caused her to lose her employment, her house, and her ability to
work.

l\/ls. Blea has sued DDHS and a number of her co~workers at that Department,
including l\/lr. Yauk, her supervisor. She has sued under what she terms the “ADA
Notification Act” and alleges a claim of discrimination and for “retaliation against a
person with a disability.”

The Pro Se Pleading Standard

l\/ls. Blea has pled her case and argued her position without the assistance of
counsel. Because she is bringing this lawsuit by herself, without an attorney, the Court
must be more liberal in considering her allegations, as compared to a case where an
attorney is present. ln Hall v. Be/lmon, 935 F.2d 1106, 1110 (10th Cir. 1991), the Tenth
Circuit Court of Appeals established the legal standards by which a pro se complaint is
measured in this circuit:

A pro se litigant’s pleadings are to be construed liberally and held to a less
stringent standard than formal pleadings drafted by lawyers. We believe that
this rule means that if the court can reasonably read the pleadings to state
a valid claim on which the plaintiff could prevail, it should do so despite the
plaintiff’s failure to cite proper legal authority, his confusion of various legal
theories, his poor syntax and sentence construction, or his unfamiliarity with
pleading requirements At the same time, we do not believe it is the proper
function of the district court to assume the role of advocate for the pro se
litigant.

The broad reading of the plaintiff’s complaint does not relieve the plaintiff of
the burden of alleging sufficient facts on which a recognized legal claim
could be based. Not every fact must be described in specific detail and the
plaintiff whose factual allegations are close to stating a claim but are missing
some important element that may not have occurred to him, should be
allowed to amend his complaint Nevertheless, conclusory allegations
without supporting factual averments are insufficient to state a claim on
which relief can be based. This is so because a pro se plaintiff requires no
special legal training to recount the facts surrounding his alleged injury, and
he must provide such facts if the court is to determine whether he makes
out a claim on which relief can be granted. l\/loreover, in analyzing the

4

 

sufficiency of the plaintiff’s complaint, the court need accept as true only the
plaintiffs well-pleaded factual contentions, not his conclusory allegations

Hal/, 935 F.2d at 1110 (citations omitted). The Court will assess l\/ls. Blea’s Amended
Complaint and the arguments for dismissal in light of the standard articulated in Hall v.
Bellmon.

The Defendants’ Motion to Dismiss

Defendants move to dismiss on two grounds With respect to the DDHS itself, the
l\/lotion seeks dismissal on the ground that this Court lacks subject matterjurisdiction.
Specifically, the DDHS argues that as an arm of the State of Colorado, the Eleventh
Amendment bars this federal court’s assertion ofjurisdiction over the DDHS under the
ADA. See l\/lotion at 2. With respect to the individual Defendants, the l\/lotion argues that
all ADA claims must be dismissed because the ADA only allows lawsuits against
employers and precludes personal capacity suits against individuals who do not
othen/vise qualify as employers under the statute’s definition. See l\/lotion at 5.

The Standard for Decision

The determination of sovereign immunity is properly considered on a motion to
dismiss under Rule 12(b)(1). Harris v. Owens, 264 F.3d 1282, 1288 (10th Cir. 2001).
DDHS makes a facial attack on the Court’s jurisdiction, and in reviewing a facial attack
on the complaint, a district court must accept the allegations of the complaint as true.
Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995).

With respect to the individual defendants’ motion to dismiss under Rule 12(b)(6),
the complaint must plead sufficient facts, taken as true, to provide “plausib|e grounds”
that discovery will reveal evidence to support the plaintiff’s allegations. BelIAt/. Corp. v.

Twombly, 550 U.S. 554, 570 (2007). ln other words, the complaint must include enough

 

facts to state a claim to relief that is “plausible on its face.” TON Sen/ices, lnc. v. Quest
Corp., 493 F.3d 1225, 1235 (10th Cir. 2007). Dismissal is appropriate “when it appears
that the plaintiff can prove no set of facts in support of the claims that would entitle the

plaintiff to relief.” Mcdona/d v. Kinder~Morgan, lnc., 287 F.3d 992, 997 (10th Cir. 2002).

The DDHA is immune from the ADA claims raised by P|aintiff’s lawsuit
because of the Eleventh Amendment. '

The United States Supreme Court has held that the ADA did not validly abrogate
the states’ Eleventh Amendment immunity. See Bd. of Trs. of the Univ. of Ala. v.
Garretf, 531 U.S. 356, 360 (2001). ln addition, “Eleventh Amendment immunity extends
to state agencies that act as arms of the state, but it does not extend to counties cities,
or other political subdivisions of the state.” Ambus v. Granite Bd. Of Educ., 975 F.2d
1555, 1560 (10th Cir.1992). Thus, if the DDHS acts as an arm of the State of Co|orado,
it is immune from suit under the Eleventh Amendment.

The determination of whether a particular state entity is an arm of the state such
that Eleventh Amendment immunity applies is based on consideration of four factors:
(1) the character of the entity under state law; (2) autonomy accorded the entity under
state law; (3) the entity's finances; and (4) whether the entity in question is concerned
primarily with local or state affairs Steadfast lns. Co. v. Agric. /ns. Co., 507 F.3d 1250,
1253 (10th Cir.2007) (citing Mount Healthy City Sch. Dist. Bd. Of Educ. v. Doy/e, 429
U.S. 274, 280 (1977), and Sturdevant v. Pau/sen, 218 F.3d 1160, 1164, 1166 (10th Cir.
2000)).

This Court need not perform this multi-factor analysis anew. l\/|ultiple judges of
the District Court for the District of Co|orado have already done the analysis and found

that Colorado county human services departments are arms of the state of Colorado for

6

 

Eleventh Amendment immunity purposes l\/|ost recent|y, in T.D. v. Patton, 149 F. Supp.
3d 1297 (D. Colo. 2016), a minor brought suit against the DDHS arising from his
removal from his mother’s custody and his allegedly erroneous placement with his
father, a sex offender, who then sexually and physically assaulted him. |n that case,
Judge l\/|oore engaged in an exhaustive application of the relevant Mount Hea/thy
factors, including analyzing Colorado state court decisions, the fact that the majority of
county human services department budgets come from the state, and the inability of the
DDHS to issue bonds or levy taxes. While finding it a “much closer question than” was
suggested in the DDHS’s pleadings,»Judge l\/loore concluded that the DDHS was an
arm of the State of Colorado and therefore was immune from suit under the Eleventh
Amendment. As Judge lVloore stated, “Ultimately, the DDHS' inability to raise any
revenues on its own initiative, and the state’s significant control over even those
moneys that the DDHS does receive, demonstrates the DDHS’ reliance upon, and its
status as an arm of, the state.” 149 F. Supp. 3d at 1308.

Similarly, in Schwartz v. Jefferson Cty. Dep’t of Human Ser\/s., No. 09-CV-
00915-WJl\/l-Kl\/lT, 2011 WL 1843309 (D. Colo. l\/lay 16, 2011), Judge l\/|artinez
independently applied the Mount Hea/thy factors to the Departments of Human Services
of both Jefferson County and the City and County of Denver, coming to the same
conclusion and dismissing the case on immunity grounds “|n view of the broad control
the state has over the County Defendants pursuant to explicit statutory provisions, the
funding the County Defendants receive from the state, the County Defendants’ lack of
power to levy taxes, and the consistent rulings by this court and the state courts that

such departments are arms of the state, the Court finds the County Defendants are

 

arms of the state.” Schwartz, 2011 WL 1843309 at *6. Numerous other decisions have
decided the issue the same way. See, e.g., Jackson v. City and Cty of Denver, 628 F.
Supp. 2d 1275, 1285-85 (D. Co|o. 2008) (holding that the Eleventh Amendment bars
claims against the DDHS); Freeman v. Wh/'te, 2006 WL 2793139, at *8-9 (D. Colo.
Sept. 28, 2006) (determining that DDHS is an arm of the state for purposes of Eleventh
Amendment immunity and cataloguing other cases holding the same); Rodriguez v. City
& Cty ofDenver, Civ. No. 01RB962 at 5 (D. Colo. Feb. 7, 2003) (holding that DDHS is
an arm of the state entitled to Eleventh Amendment immunity against employment
discrimination claims brought under sections 1981 and 1983); Pierce v. Delta Cty Dep’t
of Soc. Servs., 119 F. Supp. 2d 1139, 1148 (D. Colo. 2000) (adopting the reasoning of
Wigger \/. McKee, 809 P.2d 999, 1002-04 (Colo. App.1990), which determined that the
Arapahoe County Department of Social Services was an arm of the State of Colorado);
Cobb v. City & Cty of Denver, 761 F. Supp. 105, 106 (D. Colo. 1991); Oy/er v. City &
Cty ofDenver, 1990 WL 134485, Civ. No. 90-A-1255 (D. Colo. Sept. 13, 1990)
(“[l\/|]unicipal departments of social services are in reality arms of the state and therefore
immune from suit in federal court.”).

For the reasons cited in the above cases, the Court recommends that l\/ls. Blea’s
ADA claims against the DDHS be dismissed on the ground that the Department is an
arm of the State of Colorado and, as such, is immune from suit in federal court under

the Eleventh Amendment of the United States Constitution.

 

Ms. Blea’s claims against the individual Defendants must be dismissed

because the ADA does not allow claims against individuals unless they

qualify as “employers” under the Act.

The rule in the Tenth Circuit is that individuals who are co-workers or supervisors
of an ADA plaintiff may not be sued under the ADA in their individual capacity. But/er v.
City of Prarie \/i//age, Kan., 172 F.3d 736, 744 (10th Cir. 1999). The ADA prohibits
employment discrimination on the basis of disability by “covered entities.” See 42 U.S.C.
§ 12112(a). The term “covered entity” means an “employer, employment agency, labor
organization, orjoint labor-management committee.” 42 U.S.C. § 12111(2). An
“employer” means “a person engaged in an industry affecting commerce who has 15 or
more employees . . . and any agent of such person . . 42 U.S.C. § 12111(5)(A).
Because l\/ls Blea does not allege (and cannot allege) that any of the individual
defendants meet the statutory definition of “employer,” the claims against the individual
defendants must be dismissed .

Recommendation

The Court RECOMMENDS that Defendants’ l\/lotion to Dismiss Pursuant to Rule
12(b)(1) and 12(b)(6) (Dkt. #37) be GRANTED and that Ms. Blea’s disability
discrimination claims against the DDHS and the individual defendants be dismissed. ln
recommending dismissal of l\/ls. Blea’s disability discrimination claims, the Court is in no
way discounting l\/ls. Blea’s recitation at oral argument of what she says occurred. The
Court is not making anyjudgment about her credibility, nor condoning the type of

behavior that she claims she experienced But under the law as it currently stands, and

the legal precedent interpreting that law, Ms. Blea simply has no recourse in federal

 

court against either the DDHS or the individuals she has named as defendants even if
what she says happened is true.

lT |S ORDERED that pursuant to Fed. R. Civ. P. 72, the parties shall have
fourteen (14) days after service of this Recommendation to serve and file any
written objections in order to obtain reconsideration by the District Judge to
whom this case is assigned. A party’s failure to serve and file specific, written
objections waives de novo review of the Recommendation by the District Judge,
Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140, 147-48 (1985), and also waives
appellate review of both factual and legal questions Makin v. Colo. Dep't of Corr.,
183 F.3d 1205, 1210 (10th Cir. 1999); Talley v. Hesse, 91 F.3d 1411,1412-13(10th
Cir. 1996). A party’s objections to this Recommendation must be both timely and
specific to preserve an issue for de novo review by the District Court or for
appellate review. United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060
(1oth cir. 1996). 2 /\/M
Dated:November 26, 2018 / y

Denver, Colorado N. Reid. Neureiter

United States l\/lagistrate Judge

10

 

